Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASON FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the 
apparatus for decoding an encoded Unified Audio and Speech, MPEG-D USAC, stream, the apparatus comprising: 
a core decoder …;
 	wherein the core decoder includes a fast Fourier transform, FFT, module implementation based on a Cooley-Tukey algorithm, wherein the FFT module is configured to determine a discrete Fourier transform, DFT, 
wherein determining the DFT involves: recursively breaking down the DFT into small FFTs based on the Cooley-Tukey algorithm, and using radix-4 if a number of points of the FFT is a power of 4 and using mixed radix if the number is not a power of 4, and 
wherein performing the small FFTs involves applying twiddle factors, wherein applying the twiddle factors involves referring to pre-computed values for the twiddle factors, and 
wherein the FFT module is further configured to use a twiddle matrix for a 4-point FFT, the twiddle matrix including a plurality of twiddle factors as its entries, 
wherein the twiddle matrix is split up into a first intermediate matrix and a second intermediate matrix, 
wherein a matrix product of the first intermediate matrix and the second intermediate matrix yields the twiddle matrix, and wherein each of the first and second intermediate matrices has two non-zero entries in each row and in each column,
wherein the FFT module is configured to successively apply the first and second intermediate matrixes to input data to which the twiddle factors are to be applied, and wherein the twiddle matrix is split as follow:…” features as recited in independent claims 29 and 39. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri. from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/	Primary Examiner, Art Unit 2182